Citation Nr: 1423034	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for dental treatment for all teeth except 23, 24, 25, and 26, to include as secondary to a service-connected fractured mandible.

2.  Entitlement to a compensable disability rating for a fractured mandible. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 with service in the Republic of Vietnam from May 1968 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which continued a noncompensable evaluation for a fractured mandible and denied service connection for dental treatment for all teeth except 23, 24, 25, and 26.  

In June 2012, the Veteran presented sworn testimony during a Travel Board conference hearing in Fargo, North Dakota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of service connection for dental treatment for all teeth except 23, 24, 25, and 26 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an increased rating for his service-connected fractured mandible.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to a compensable evaluation for a fractured mandible by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

The Veteran perfected his appeal of an October 2011 decision that denied entitlement to a compensable evaluation for a fractured mandible.  At his June 2012 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for a compensable evaluation for a fractured mandible.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2013).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal for a compensable evaluation for a fractured mandible is dismissed.





REMAND

The Veteran was afforded a VA dental/oral examination for his claimed dental disability in August 2010.  The examiner concluded that his loss of teeth (other than the already service-connected numbers 23, 24, 25, and 26) was not related to his in-service jaw injury or service-connected fractured mandible.  However, the examiner did not provide a rationale for this conclusion.  As such, the Board finds that it is not sufficient to render a decision and the dental claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  

Additionally, the Veteran subsequently submitted a statement from his private dentist indicating that the Veteran's in-service trauma may have predisposed him to his subsequent tooth loss.  No rationale was provided with this opinion either.  Although this statement is insufficient to grant service connection on its own, it should be considered in the addendum opinion.

The Board also notes that the private dentist's letter suggests that there may be outstanding private dental treatment records.  On remand, the Veteran should be invited to submit a release of information for such records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide an signed release of information (VA Form 21-4142) for treatment records from L. O. R., D.D.S. and any other facilities or treatment providers that are relevant to his dental claim.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.

2.  The AOJ shall obtain an addendum opinion from the August 2010 VA dental examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the prior VA examination and the December 2011 private dentist's letter indicating that the Veteran's in-service jaw injury predisposed him to subsequent loss of upper and lower teeth.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's loss of teeth, other than 23, 24, 25, and 26, had its onset in service or is otherwise etiologically related to his active service or his service-connected jaw disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to service connection for dental treatment for all teeth except 23, 24, 25, and 26 should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


